Exhibit 10.61

 

LOGO [g390454g07e42.jpg]

July 27, 2012

WITHOUT PREJUDICE

CONFIDENTIAL

Linda Lupini

Dear Linda,

This letter will confirm our verbal discussion of July 6, 2012, that in
connection with the budget reductions and restructuring activities being
undertaken by QLT, your employment will terminate on August 31, 2012 (the
“Termination Date”).

Pursuant to your Change of Control Agreement dated June 1, 2006 (the “CoC
Agreement”), as your employment is being terminated on a without cause basis
following a Change of Control, pursuant to sections 2.1 and 2.2 of the CoC
Agreement, you are entitled to receive the following:

 

1. Severance Payment. QLT will pay to you the following lump sum payments:

 

  a. $472,062.00, equal to 18 months base salary;

 

  b. $236,031.00, equal to your bonus entitlement at target for the 18 months
following the Termination Date under QLT’s cash incentive compensation plan; and

 

  c. $15,531.30, equal to 18 months contribution to your RRSP reflecting the
period from the Termination Date, subject to terms of the RRSP contribution
provisions set out in your Employment Agreement with QLT.

 

2. Expenses. QLT will reimburse you for all reasonable business related expenses
incurred by you during the course of your employment, subject to the expense
reimbursement provisions set out in your Employment Agreement and the Company’s
Policy and Procedures Manual. Please submit any outstanding expense claims
within three business days after the Termination Date.

 

3. Vacation. You will receive an amount equal to any remaining accumulated
vacation to which you may be entitled up to and including your Termination Date.

 

4. 2012 RRSP Pro-Rated to the Termination Date. QLT will make a prorated
contribution to your RRSP for the 2012 calendar year, up to and including the
Termination Date and subject to the RRSP contribution provisions set out in your
Employment Agreement.

 

5. 2012 Cash Incentive Compensation Earned Pro-Rated to Termination Date. In
addition to the payments under section 1(b) above, QLT shall make a further
payment in the amount of $104,902.67, representing your entitlement to
participate in the cash incentive compensation plan for the 2012 calendar year
at target pro-rated to the Termination Date.



--------------------------------------------------------------------------------

Linda Lupini

July 27, 2012

Page 2 of 6

 

 

6. Benefits. As QLT is unable to continue all coverage under the Company’s
health related benefit plans, QLT shall pay you the amount of $47,206.20 (equal
to 10% of your base salary for an 18 month period) as compensation for health
related benefits coverage.

You may have the opportunity to convert the group life insurance policy
previously offered through QLT to a personal life insurance policy which you
hold and maintain directly. For further information, please refer to the Great
West Life Group Conversion document and the important deadlines which you must
meet if you wish to exercise this opportunity.

 

7. Outplacement Assistance. QLT has arranged for out-placement and career
transition assistance through Knightsbridge, to a maximum of $5,000.00 for
services provided to you. Please contact Nancy Laughton, at (604) 678-9344
extension 228 within two months of your Termination Date if you wish to avail
yourself of this program.

 

8. Stock Options. You will have 90 days from the date of termination of your
employment (as defined in the particular QLT Incentive Stock Option Plan under
which your stock options were issued) to exercise any stock options that have
vested as of such termination date. The terms of the Stock Option Agreement(s)
and QLT’s Incentive Stock Option Plan will govern the vesting and exercise of
any stock options which you may hold. If you need any further information
regarding your current option status or vesting provisions, then please contact
Michelle Baker directly (604-707-7285).

 

9. Release. In accordance with section 2.6 of the CoC Agreement, you must sign
and return the enclosed Final Release attached as Appendix A to this letter. You
understand and acknowledge that this is intended to be a full and final
settlement of all matters between you and QLT. Any obligations, entitlements,
expectations, promises, understandings or commitments not expressly set out or
referred to in this letter, whether they arose prior to your employment, during
your employment or upon or after termination of your employment are superseded
and nullified by this letter.

 

10. Confidentiality and Non-Solicitation. Your employment agreement with QLT
sets out confidentiality, non-competition, and non-solicitation obligations on
you. Section 2.8 of your CoC Agreement provides that the non-competition
covenants of your Employment Agreement are not enforceable but we remind you of
your continuing obligations with respect to confidential information,
non-solicitation of customers and known prospective customers and
non-solicitation of employees of QLT set out in your Employment Agreement. You
confirm that you are still bound by these obligations.

 

11. Goodwill. You will at all times refrain from making any statement or taking
any action which may reasonably be expected to have a negative impact on QLT’s
goodwill, ongoing business, products, management or litigation in which QLT may
be involved. This obligation is subject to obligations at law.

 

12. QLT Intellectual Property. We remind you that any intellectual property you
developed during the course of your employment with QLT remains the property of
QLT. Your employment agreement with QLT requires you to sign documents
evidencing both your inventorship of this intellectual property and the
assignment of any of your rights to those inventions to QLT. By signing this
letter, you again confirm that you will cooperate with QLT in the future by
promptly signing and returning to QLT any such documents as reasonably requested
by QLT.

 

13. During Transition Period. You will continue to act in the best interests of
QLT and will transition any ongoing work in accordance with our directions
before the end of the Termination Date. To protect QLT’s legitimate business
interests, QLT may at any time limit or restrict access to QLT’s computer
network and internal or external e-mail system. QLT may in its discretion
terminate your employment at any time prior to the Termination Date in which
case you will still receive the severance package set out above, but you will
not receive any salary, benefits or other entitlements for the period between
the earlier termination date and Termination Date. For greater certainty, if
your employment is terminated early, your salary and compensation will cease as
of the date that QLT advises you is your termination date and you will only be
entitled to the severance package in this letter.



--------------------------------------------------------------------------------

Linda Lupini

July 27, 2012

Page 3 of 6

Following the Termination Date. Additionally, following the Termination Date, we
request that you cooperate with QLT by responding to inquiries from senior
management of QLT concerning issues that arise related to the transition of your
work or to further assist the transition.

 

14. Statutory Withholdings. QLT is required to, and will deduct from each of the
foregoing payments, all applicable statutory withholdings.

 

15. Payment Date. The foregoing payments will be paid to you within 30 days of
your Termination Date, provided you return to us, by the time set out below, a
copy of this letter with your signature and a signed copy of the Final Release
attached as Appendix A.

After the Termination Date, you will no longer be subject to QLT’s employee
lockout periods but are still subject to laws prohibiting insider trading on QLT
stock based on material information regarding QLT. To avoid any uncertainty,
please refer to Appendix B attached, which sets out certain rules that must be
followed regarding insider trading and trading of options following your
departure. We will also deliver to you on your Termination Date, a letter
reminding you of certain obligations you have under the U.S. Federal securities
laws.

We ask that you return the signed copy of this letter and the enclosed release
by 4 pm on August 3, 2012. Please let us know if you have any questions or
concerns.

On behalf of QLT, I wish to thank you for your dedicated service and wish you
the best of luck in your future endeavors.

Yours very truly,

QLT Inc.

/s/ Robert Butchofsky

Robert Butchofsky

President & Chief Executive Officer

In consideration of the payments to be made to me by QLT, I hereby agree to the
foregoing terms this 2nd day of August, 2012.

 

/s/ Linda Lupini Linda Lupini

Attachments:

  - Appendix A – Final Release

  - Appendix B – Trading Restrictions



--------------------------------------------------------------------------------

Linda Lupini

July 27, 2012

Page 4 of 6

APPENDIX A

FINAL RELEASE

IN CONSIDERATION OF the payments made to me by QLT Inc. (hereinafter called
“QLT”) pursuant to that letter dated the 27th day of July, 2012 from QLT to me,
effective the date of this Release, I, Linda Lupini of Richmond, B.C. do hereby
remise, release and forever discharge QLT, having a place of business at 887
Great Northern Way, Suite 101, in the City of Vancouver, Province of British
Columbia, V5T 4T5, its officers, directors, servants, employees and agents, and
their heirs, executors, administrators, successors and assigns, as the case may
be, of and from any and all manner of actions, causes of action, suits,
contracts, claims, damages, costs and expenses of any nature or kind whatsoever,
whether in law or in equity, which as against QLT or such persons as aforesaid
or any of them, I have ever had, now have, or at any time hereafter I or my
personal representatives can, shall or may have, by reason of or arising out of
my employment with QLT and/or the subsequent termination of my employment with
QLT on or about August 31, 2012, or in any other way connected with my
employment with QLT and more specifically, without limiting the generality of
the foregoing, any and all claims for damages for termination of my employment,
constructive termination of my employment, loss of position, loss of status,
loss of future job opportunity, loss of opportunity to enhance my reputation,
the timing of the termination and the manner in which it was effected, loss of
bonuses, loss of shares and/or share options, loss of benefits, including life
insurance and short and long-term disability benefit coverage, and any other
type of damages arising from the above. Notwithstanding the foregoing, nothing
in this Release will act to remise, release or discharge QLT from obligations,
if any, which QLT may have pursuant to any indemnity agreements previously
entered into between me and QLT or from any rights I may have to claim coverage
under QLT’s past, current or future director and/or officer insurance policies,
in either case with respect to existing or future claims that may be brought by
third parties.

IT IS UNDERSTOOD AND AGREED that this Release includes any and all claims
arising under the Employment Standards Act, Human Rights Code, or other
applicable legislation and that the consideration provided includes any amount
that I may be entitled to under such legislation.

IT IS FURTHER UNDERSTOOD AND AGREED that this Release is subject to compliance
by QLT with the said conditions as stipulated in the aforementioned letter from
QLT.

IT IS FURTHER UNDERSTOOD AND AGREED THAT QLT will withhold and remit income tax
and other statutory deductions from the aforesaid consideration and I agree to
indemnify and hold harmless QLT from any further assessments for income tax,
repayment of any employment insurance benefits received by me, or other
statutory deductions which may be made under statutory authority.

IT IS FURTHER UNDERSTOOD AND AGREED that this is a compromise and is not to be
construed as an admission of liability on the part of QLT. The terms of this
Release set out the entire agreement between QLT



--------------------------------------------------------------------------------

Linda Lupini

July 27, 2012

Page 5 of 6

 

and me with respect to the matters described herein and are intended to be
contractual and not a mere recital.

IT IS FURTHER UNDERSTOOD AND AGREED that I will keep the contents of this
settlement and all communication relating thereto confidential except to Revenue
Canada or as is required to obtain legal and tax advice, or to enforce my rights
hereunder in a court of law, as is required by law.

IT IS FURTHER UNDERSTOOD AND AGREED that the consideration described herein was
voluntarily accepted by me for the purpose of making a full and final settlement
of all claims described above and that prior to agreeing to the settlement, I
was advised by QLT of my right to receive independent legal advice.

IN WITNESS WHEREOF this Release has been executed effective the 2nd day of
August, 2012.

 

SIGNED, SEALED AND DELIVERED  

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

  By Linda Lupini in the presence of:     /s/ Linda Lupini     Linda Lupini /s/
Wayne Ho       Name     101-887 Great Northern Way       Address     Vancouver,
BC       Human Resources Associate       Occupation    



--------------------------------------------------------------------------------

Linda Lupini

July 27, 2012

Page 6 of 6

APPENDIX B

TRADING RESTRICTIONS

Clarification from QLT with respect to the ability to trade QLT securities after
your departure, in what would otherwise be a “blackout period” if you were still
an employee of QLT.

Securities legislation provides that any person who is in a “special
relationship” with a company (employees are included within the definition of
persons in a special relationship) may not trade in company securities with
knowledge of a material fact or material change in the business or affairs of
the company that has not been generally disclosed to the public (and then only
after a reasonable period has passed after such disclosure, being at least one
full trading day).

Former employees of a company who may acquire knowledge of any material fact or
material change while still an employee would be subject to this trading
restriction under the securities legislation and would not be permitted to trade
until a “reasonable period” had passed following the disclosure to the public of
the material fact or change.

Therefore, while a blackout period imposed on employees of QLT during your
Severance Period would not apply to you after you are no longer employed by QLT,
you are still subject to general securities legislation and if you have
knowledge of a material fact or material change in the business or affairs of
QLT which you acquired while you were an employee of QLT, you should not trade
in QLT securities based on this knowledge until the material fact or change has
been generally disclosed by QLT to the public and a reasonable period of time
(at least one full trading day) has passed since such disclosure.

WE REMIND YOU THAT SINCE YOUR EMPLOYMENT WITH QLT DOES NOT END UNTIL YOUR
TERMINATION DATE, UNTIL THAT DATE YOU REMAIN SUBJECT TO ALL TRADING BLACK-OUT
PERIODS APPLICABLE TO ALL QLT EMPLOYEES; HOWEVER, YOU ARE STILL SUBJECT TO LAWS
PROHIBITING INSIDER TRADING ON QLT STOCK BASED ON MATERIAL INFORMATION REGARDING
QLT.

Securities legislation and regulation are subject to change; the foregoing
should not be relied upon as legal advice.

 